Hemingway, J. This is an action brought by appellant on a promissory note. Appellees interposed a plea of usury. The court .found that the defendants executed the note sued on, payable -.to the order of Walton, as agent, for $300, with interest from date until paid at ten per cent. That the principal maker of the note received but $285 ; that W. J. Thompson, who advanced the money to Walton, only furnished him that amount; that W. J. Thompson was the owner of the note, and continued its owner until just before the suit was brought, a period of near three years, when Walton, as agent, by his •direction, endorsed it to plaintiff. That the plaintiff knew nothing of the dealings between Walton and the defendants. That there was received for the loan more than lawful interest. It is assigned for error, that the court erred in finding the facts; and, also, that the court erred in holding upon the facts that the commissions paid by Ingram to W. J. Thompson and Walton constituted usury. The finding complained of is that the loan was made by W. J. Thompson, when the contention is that it was made by plaintiff. Walton testifies, that fifteen dollars of the $300 was paid W. J. Thompson as commissions for making the loan, which Thompson admits. He, W. J. Thompson,'testifies that plaintiff, who is his. brother, lives in Missouri; that money there commands only-six to eight per cent, interest; that he induced plaintiff to place money in his hands for loan, upon a promise that he. would realize for him upon it ten per cent., and look to tile-borrowers for his commissions. Such being the evidence for plaintiff, he could not be prejudiced by the findings of the court. If W. J. Thompson made the loan, the note is usurious and void, because, in addition to the highest lawful interest, he reserved fifteen dollars in advance. If plaintiff made the loan through W. J.. Thompson, as his agent, the same result follows, because his agent received a bonus in addition to the highest lawful ■rate of interest in accordance with the understanding with which the money was placed for loan. No other judgment could have been rendered under the law and facts. It is affirmed.